Citation Nr: 1310007	
Decision Date: 03/25/13    Archive Date: 04/02/13

DOCKET NO.  05-08 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1969 to November 1973.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over the claims file is currently held by the RO in Lincoln, Nebraska.  

The Veteran testified before the undersigned Veterans Law Judge at the RO in July 2006.  The Veteran also testified before a hearing officer at the RO in April 2005.  Transcripts of the hearings are of record. 

In February 2007, the Board remanded the case for additional development.  When the case returned to the Board in October 2010, the claim for entitlement to service connection for PTSD was denied.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).   In July 2012, the Court issued a memorandum decision and vacated the Board's October 2010 denial of the claim.   The case was remanded and has now returned to the Board for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that the case must be remanded to ensure compliance with the Court's July 2012 memorandum decision.  The Court found that VA should obtain any outstanding records of VA treatment, including the January 2010 record referenced in the April 2010 VA examination report.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made).  The claims file currently contains clinical records from the Lincoln and Omaha VA Medical Centers (VAMCs) dated from March 2002 to April 2005, but the April 2010 VA examination clearly indicates that the Veteran has continued to undergo psychiatric treatment at the Omaha facility.  Upon remand, the Veteran's complete VA treatment records must be obtained and associated with the paper or virtual claims file.  Then, the Veteran should be provided a new VA examination to determine whether he meets the criteria for a diagnosis of PTSD.  The VA examiner should consider all the evidence added to the record since the last VA examination in April 2010.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of treatment from the Omaha and Lincoln VAMCs for the period beginning April 2005, including the January 14, 2010 record from the Substance Use Disorder Program (SUDP) referenced by the April 2010 VA examiner.  Associate these records with the paper or virtual claims file. 

2.  Schedule the Veteran for an appropriate VA examination to determine whether he meets the criteria for a diagnosis of PTSD.  The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review.

After examining the Veteran and reviewing the claims file, the examiner should determine whether the Veteran meets the criteria for a diagnosis of PTSD.  If PTSD is identified, the examiner should then determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the disorder is etiologically related to any incident of the Veteran's active duty service, to include the verified stressor involving the death of the Veteran's friend in a motor vehicle accident.  A full rationale for all medical opinions must be provided.

3.  Readjudicate the claim for entitlement to service connection for PTSD.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case (SSOC) before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


